Citation Nr: 0032928	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

1.  Entitlement to an effective date prior to September 18, 
1997, for service connection for nicotine dependence.   

2.  Entitlement to an effective date prior to September 18, 
1997, for service connection for chronic obstructive 
pulmonary disease with chronic bronchitis and bronchogenic 
adenocarcinoma of the left lower lobe of the lungs secondary 
to nicotine dependence.

3.  Entitlement to an effective date prior to September 18, 
1997, for service connection for atherosclerotic coronary 
vascular disease secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Sioux Falls, 
South Dakota, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was listed on the April 1999 Statement 
of the Case and the October 1999 Supplemental Statement of 
the Case in such a way as to suggest that service connection 
has been established for only a single disability, and that 
the appeal involves entitlement to an earlier effective date 
for that disability.  In fact, the appeal involves 
entitlement to an earlier effective date for service 
connection for three separate disabilities.  Therefore, the 
Board considers the issues on appeal to be those that are 
listed on the first page of this decision.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for nicotine dependence and disabilities secondary to tobacco 
use was received on September 18, 1997.  

2.  Entitlement to service connection for nicotine 
dependence, service connection for chronic obstructive 
pulmonary disease with chronic bronchitis and bronchogenic 
adenocarcinoma of the left lower lobe of the lungs secondary 
to nicotine dependence, and service connection for 
atherosclerotic coronary vascular disease secondary to 
nicotine dependence was granted in an October 1998 rating 
decision; the effective date of service connection for these 
disabilities was September 18, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 18, 
1997, for service connection for nicotine dependence have not 
been met.  38 C.F.R. § 3.400 (2000).

2.  The criteria for an effective date prior to September 18, 
1997, for service connection for chronic obstructive 
pulmonary disease with chronic bronchitis and bronchogenic 
adenocarcinoma of the left lower lobe of the lungs secondary 
to nicotine dependence have not been met.  38 C.F.R. § 3.400 
(2000). 

3.  The criteria for an effective date prior to September 18, 
1997, for service connection for atherosclerotic coronary 
vascular disease secondary to nicotine dependence have not 
been met.  38 C.F.R. § 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's contentions, as expressed in his written 
statements, in the testimony at the September 1999 hearing, 
and in the statements of his representative, indicate that he 
is entitled to an effective date prior to September 18, 1997, 
for service connection for nicotine dependence, for service 
connection for chronic obstructive pulmonary disease with 
chronic bronchitis and bronchogenic adenocarcinoma of the 
left lower lobe of the lungs secondary to nicotine 
dependence, and atherosclerotic coronary vascular disease 
secondary to nicotine dependence.  He argues that a spot in 
his lung was first noted by the VA in 1995, but that it was 
not recognized as cancer until several years later.  The 
veteran states that he would have applied for service 
connection in 1995 if he had been correctly diagnosed with 
cancer by VA physicians at that time.  The veteran also 
argues that he was unaware that he could apply for service 
connected compensation for tobacco related disabilities until 
shortly before he submitted his initial claim on September 
18, 1997.  Finally, the veteran and his representative note 
that grants of service connection based on liberalizing 
legislation may in some cases provide for establishment of an 
effective date prior to the date the initial claim was 
received.  

The basic provisions concerning service connection state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  However, no compensation is paid if the disability 
was a result of the veteran's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2000).

At the time the veteran's claim was received in September 
1997, there were two General Counsel precedential opinions in 
effect that were relevant to his claim.  The first opinion 
was prepared to clarify when entitlement to benefits could be 
awarded based upon disabilities due to in-service tobacco 
use.  This opinion determined that direct service connection 
of disability could be granted if the evidence established 
that injury or disease resulted from tobacco use in line of 
duty in the active military, naval, or air service.  
VAOPGCPREC 2-93 (January 1993).

The General Counsel issued a clarification of this opinion in 
June 1993, and stated that the opinion did not hold that 
service connection would be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use which was not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must have been demonstrated that the disability resulted from 
use of tobacco during service, and the possible effect of 
smoking before or after service must have been taken into 
consideration.  VAOPGCPREC 2-93 (June 1993). (Explanation of 
VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, an 
additional precedential opinion by the VA General Counsel was 
issued to clarify when service connection could be granted 
for tobacco-related disability on the basis that such 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  Specifically, 
the VA General Counsel found that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depended upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions 
was answered in the affirmative, service connection should 
have been established on a secondary basis.  VAOPGCPREC 19-97 
(May 1997).  This opinion was issued on May 13, 1997.  

The regulations concerning the establishment of effective 
dates state that in general, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for direct service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of claim, or date entitlement arose, whichever is 
the later.  38 C.F.R. § 3.400(b)(2)(i).  

The record indicates that the veteran's claim for entitlement 
to service connection for disabilities due to tobacco use in 
service was received on September 18, 1997.  Later in 
September 1997, the RO mailed the veteran a letter which 
explained in some detail the facts that needed to be 
established before service connection for disabilities due to 
tobacco use could be granted, and informed him of the type of 
evidence that would be required to establish these facts.  
The veteran submitted evidence in support of his claim, and 
service connection for nicotine dependence, service 
connection for chronic obstructive pulmonary disease with 
chronic bronchitis and bronchogenic adenocarcinoma of the 
left lower lobe of the lungs secondary to nicotine 
dependence, and atherosclerotic coronary vascular disease 
secondary to nicotine dependence was established in an 
October 1998 rating decision.  The effective date for all 
three of these disabilities was September 18, 1997, which is 
the date that the veteran's claim for service connection was 
received.  The veteran submitted a notice of disagreement 
with the effective dates for his disabilities, which 
initiated the current appeal.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that there is no basis 
for an effective date prior to September 18, 1997, for the 
veteran's service connected disabilities.  The effective date 
for direct service connection is the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of claim, or date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  The record clearly indicates that the 
veteran's claim for service connection was received on 
September 18, 1997.  There is no record of an earlier formal 
or informal claim for service connection for these 
disabilities, and the veteran and his representative have not 
argued that there is such an earlier claim.  The veteran was 
discharged from service in 1956; therefore, the earliest 
possible effective date for service connection is September 
18, 1997, the date that is currently in effect.  

The veteran's representative noted in the informal hearing 
presentation that VA laws and regulations provide that where 
compensation is awarded pursuant to a liberalizing law or a 
liberalizing VA regulation, there are certain exceptions 
which provide for an effective date for service connection 
prior to receipt of the claim.  These provisions state that 
the effective date of the award cannot be earlier than the 
effective date of the liberalizing provisions.  38 U.S.C.A. § 
5110(g) (West 1991); 38 C.F.R. § 3.114(a) (2000).  If a 
claimant requests review of his claim within one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized from the effective date of the liberalizing 
provisions.  38 C.F.R. § 3.114(a)(1).  If the claimant 
requests review of his claim more than one year from the 
effective date of the liberalizing regulation, benefits may 
be authorized only for a period of one year prior to the date 
of receipt of such request.  38 C.F.R. § 3.114(a)(3).  

The Board notes that neither the veteran or the 
representative have identified what they believe to be a 
liberalizing law or regulation that led to the award of 
service connection for the disabilities in question, nor have 
they specifically argued that service connection was granted 
on this basis.  However, the Board notes that neither of the 
General Counsel opinions cited above constituted liberalizing 
laws or regulations.  Rather, these opinions served only to 
clarify and explain the laws and regulations that were 
already in effect.  Therefore, these opinions in and of 
themselves did not provide a basis for the grant of service 
connection.  Additional legislation pertaining to service 
connection for claims based upon the effects of tobacco 
products did become effective on October 1, 1998.  However, 
this legislation was by no means liberalizing.  In fact, the 
legislation states that a veteran's disability shall not be 
considered to have resulted from disease contracted during 
active service on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during active service.  38 U.S.C.A. § 1103 (West 1991 
& Supp. 1998).  This legislation did not preclude entitlement 
to service connection for the veteran's disabilities in that 
it applied only to claims filed after June 1998.  Therefore, 
as there is no liberalizing legislation applicable to the 
veteran's claim, the provisions of 38 C.F.R. § 3.114(a) do 
not provide a basis for an effective date prior to September 
18, 1997, for the veteran's disabilities.  

Finally, the veteran contends that if his lung cancer had 
been diagnosed earlier or if he had been informed by the VA 
that he could receive service connected benefits for tobacco 
related illnesses, he would have submitted a claim prior to 
September 18, 1997.  Furthermore, he argues that as medical 
evidence establishes the existence of his disability as early 
as 1995, service connection should be in effect from that 
date.  The Court of Veterans Appeals (Court) has held that 
erroneous advice given from a government employee cannot be 
used to estop the government from denying benefits.  McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994).  The alleged failure of 
the VA to inform the veteran of his entitlement to service 
connection for tobacco related illnesses and to make an 
earlier diagnosis of cancer do not provide a basis for an 
earlier effective date.  Therefore, the effective date for 
the veteran's service connected nicotine dependence, his 
service connected chronic obstructive pulmonary disease with 
chronic bronchitis and bronchogenic adenocarcinoma of the 
left lower lobe of the lungs secondary to nicotine 
dependence, and his service connected atherosclerotic 
coronary vascular disease secondary to nicotine dependence is 
the date that his initial claim was received, which is 
September 18, 1997.  


ORDER

Entitlement to an effective date prior to September 18, 1997 
for service connection for nicotine dependence is denied. 

Entitlement to an effective date prior to September 18, 1997, 
for service connection for chronic obstructive pulmonary 
disease with chronic bronchitis and bronchogenic 
adenocarcinoma of the left lower lobe of the lungs secondary 
to nicotine dependence is denied. 






(Next Page)

Entitlement to an effective date prior to September 18, 1997, 
for service connection for atherosclerotic coronary vascular 
disease secondary to nicotine dependence is denied. 




		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

